

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated this ____ day of
___________, 2010 (the “Agreement”), between Amtech Systems, Inc., an Arizona
corporation (the “Company”) with offices at 131 South Clark Drive, Tempe,
Arizona, and Jong S. Whang (the “Executive”),
 
W I T N E S S E T H:
 
     WHEREAS, the Company and the Executive previously entered into an
Employment Agreement dated April 13, 2007; and
 
     WHEREAS, such Employment Agreement was amended by the Amendment to
Employment Agreement, dated March 10, 2008, and the 409A Amendment to Employment
Agreement, dated December 31, 2008 (collectively, the “Amendments”); and
 
     WHEREAS, the Initial Term of such Employment Agreement expires on April 13,
2010; and
 
     WHEREAS, the Company and the Executive wish to extend the Executive’s
employment on terms and conditions generally consistent with the Employment
Agreement and the Amendments, and as otherwise provided herein;
 
     NOW, THEREFORE, the Company and the Executive hereby enter into an
employment and compensation arrangement on the following terms and conditions:
 
     1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ the Executive as its Chief Executive Officer during the
Employment Period (as defined in Section 7) and Executive agrees to perform such
acts and duties and furnish such services to the Company and its affiliates
consistent with such position as the Company’s Board of Directors shall from
time to time direct. The Executive shall have general and active charge of the
business and affairs of the Company and, in such capacity, shall have
responsibility for the day-to-day operations of the Company, subject to the
authority and control of the Board of Directors of the Company. During the
Employment Period, the Company shall continue to take such actions as necessary
to cause the Executive’s nomination as a member of the Board of Directors of the
Company. The Executive hereby accepts such employment and agrees to devote his
full time and best efforts to the duties provided herein, provided, that the
Executive may engage in other business activities which (i) involve no conflict
of interest with the interests of the Company (subject to approval by the Board
of Directors, which approval shall not be unreasonably withheld) and (ii) do not
materially interfere with the performance by the Executive of his duties under
this Agreement.
 
     2. Compensation. For services rendered to the Company during the term of
this Agreement, the Company shall compensate the Executive with an initial base
salary, payable in monthly installments, of $350,000 per annum. Such base salary
shall be reviewed on an annual basis by the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”) and shall be subject
to being increased but not decreased in the discretion of the Compensation
Committee.
 

--------------------------------------------------------------------------------



     3. Incentive Compensation. The Executive shall also be entitled to annual
cash bonuses for each fiscal year during the Employment Period (“Incentive
Compensation”). The Executive’s Incentive Compensation for each such fiscal year
shall be determined in accordance with an annual bonus plan adopted by the
Compensation Committee, which shall be no less favorable to the Executive than
the bonus plan for fiscal 2010 adopted by the Compensation Committee on December
21, 2009. Any bonus due to Executive will be paid within 75 days after the end
of the Company’s fiscal year.
 
     4. Stock Options.
 
          (a) Outstanding Options and Restricted Stock. All currently
outstanding options to purchase Common Stock of the Company and all restricted
stock grants held by Executive shall remain in full force and effect in
accordance with the provisions of Employer’s stock option and restricted stock
plans and the applicable Stock Option Agreements, as may be amended from time to
time.
 
          (b) New Options and Restricted Stock. As further compensation,
Employee shall be issued an annual grant of stock options and restricted stock
by the Compensation Committee within ninety (90) days after the end of each
fiscal year during the Employment Period. The amount of such grant and the terms
of vesting shall be as determined by the Compensation Committee, but shall be no
less favorable to the Executive than the amounts and terms of the grant approved
by the Compensation Committee on November 20, 2009. All of the stock options
granted to Executive shall be “Incentive Stock Options” within the meaning of
the Internal Revenue Code of 1986, as amended (the “Code”), subject to the
limitations of the Code. Any stock options which are not allowed to be incentive
stock options under the Code shall be non-qualified stock options. The stock
options shall be issued at the fair market value of the Company’s common stock
as of the date of grant.
 
     5. Benefits. During the Employment Period, the Company shall provide or
cause to be provided to the Executive such employee benefits as are provided to
other executive officers of the Company, including family medical, dental,
vision, disability and life insurance, and participation in pension and
retirement plans, incentive compensation plans, stock option plans,
Company-sponsored welfare benefit plans for disability and life insurance and
other benefit plans. During the Employment Period, the Company may provide or
cause to be provided to the Executive such additional benefits as the Company
may deem appropriate from time to time. The Company shall also provide the
Executive with an annual automobile allowance of not less than $14,000, as well
as a life insurance policy in the face amount of $500,000 with Executive’s
spouse as the beneficiary. At Executive’s request, the Company shall transfer
ownership of such life insurance policy to the Executive or his designee, at
such time and in such a manner as to minimize any adverse tax consequences to
the Executive.
 
     6. Vacation. The Executive shall be entitled to annual vacations in
accordance with the Company’s vacation policies in effect from time to time for
executive officers of the Company.
 
2
 

--------------------------------------------------------------------------------



     7. Term: Employment Period. The “Employment Period” shall commence on the
date of this Agreement (the “Effective Date”) and shall continue for an initial
term of three (3) years (the “Initial Term”). Thereafter, the Employment Period
shall continue for successive one (1) year terms (the “Additional Terms”) unless
either the Company or the Executive provides written notice of termination of
the Employment Period not less than one hundred twenty (120) days prior to the
end of the Initial Term or any Additional Term (collectively, the “Term”), or
unless earlier terminated pursuant to Section 8. If the Executive shall remain
in the full time employ of the Company beyond the Employment Period without any
written agreement between the parties, this Agreement shall be deemed to
continue on a month to month basis and either party shall have the right to
terminate this Agreement at the end of any ensuing calendar month on written
notice of at least thirty (30) days.
 
     8. Termination.
 
          (a) Executive’s employment with the company shall be “at will”. Either
the Company or the Executive may terminate this Agreement and Executive’s
employment at any time, with or without Cause or Good Reason (as such terms are
defined below), in its or his sole discretion, upon thirty (30) days prior
written notice of termination.
 
          (b) Without limiting the foregoing Section 8(a), (i) the Executive may
terminate his employment with the company at any time for Good Reason, or (ii)
the Company may terminate his employment at any time for Cause. “Good Reason”
shall mean (i) the Company’s failure to elect or reelect, or to appoint or
reappoint, Executive to the office of Chief Executive Officer of the Company;
(ii) material changes by the Company in the Executive’s function, duties or
responsibilities (including reporting responsibilities) of a scope less than
that associated with the position of Chief Executive Officer of the Company;
(iii) Executive’s base salary is reduced by the Company below the highest base
salary of Executive in effect during the Employment Period; (iv) relocation of
Executive’s principal place of employment to a place that is not within either
the city limits of Tempe, Arizona, or within a radius of twenty (20) miles of
his primary residence; (v) failure by the Company to obtain the assumption of
this Agreement by any successor or assign of the Company; (vi) material breach
of this Agreement by the Company, which breach is not cured within five (5) days
after written notice thereof is delivered to the Company; or (vii) the
occurrence of a Change of Control (as defined in Section 18). “Cause” shall mean
(i) the Executive’s willful, repeated or negligent failure to perform his duties
hereunder and to comply with any reasonable or proper direction given by or on
behalf of the Company’s Board of Directors and the continuation of such failure
following twenty (20) days written notice to such effect, (ii) the Executive
being guilty of serious misconduct on the Company’s premises or elsewhere,
whether during the performance of his duties or not, which is reasonably likely
to cause material damage to the reputation of the Company or render it
materially more difficult for the Executive to satisfactorily continue to
perform his duties and the continuation or a second instance of such serious
misconduct following twenty (20) days written notice to such effect; (iii) the
Executive being found guilty in a criminal court of any offense of a nature
which is reasonably likely to materially adversely affect the reputation of the
Company or to materially prejudice its interests if the Executive were to
continue to be employed by the Company; (iv) the Executive’s commission of any
act of fraud or theft involving the Company or its business, or any intentional
tort against the Company; or (v) the Executive’s violation of any of the
material terms, covenants, representations or warranties contained in this
Agreement and failure to correct such violation within twenty (20) days after
written notice by the Company. Notwithstanding the foregoing, “Cause” shall only
be deemed to exist if it is so determined by a resolution duly adopted by the
Board of Directors of the Company, at a duly noticed meeting at which the
Executive and his counsel are first given the opportunity to address the Board
with respect to such determination.
 
3
 

--------------------------------------------------------------------------------



          (c) “Disability” shall mean that the Executive, in the good faith
determination of the Board of Directors of the Company, based on the advice of a
qualified physician after a proper examination of the Executive, is unable,
without reasonable accommodation, to render services of the character
contemplated hereby and that such inability (i) may be expected to be permanent,
or (ii) may be expected to continue for a period of at least six (6) consecutive
months (or for shorter periods totaling more than six (6) months during any
period of twelve (12) consecutive months). Termination resulting from Disability
may only be effected after at least thirty (30) days written notice by the
Company of its intention to terminate the Executive’s employment.
 
          (d) “Termination Date” shall mean any of the following and which
termination is a “separation of service” within the meaning of Section 409A of
the Code: (i) if this Agreement is terminated on account of death, the date of
death; (ii) if this Agreement is terminated for Disability, the date established
by the Company pursuant to Section 8(c) hereof; (iii) if this Agreement is
terminated by the Company, the date on which a notice of termination is given to
the Executive; (iv) if the Agreement is terminated by the Executive, the date
the Executive ceases work; or (v) if this Agreement expires by its terms, the
last day of the term of this Agreement. Notwithstanding the foregoing, if within
thirty (30) days after any notice of termination is given, the party receiving
such notice notifies the other party that a dispute exists concerning the
termination, the Termination Date shall be the date finally determined to be the
Termination Date, either by mutual written agreement of the parties or by
binding arbitration in the manner provided in Section 23 hereof; provided that
the Termination Date shall be extended by a notice of dispute only if such
notice is given in good faith and the party giving such notice pursues the
resolution of such dispute with reasonable diligence. Notwithstanding the
pendency of any such dispute, the Company will continue to pay the Executive his
full compensation in effect when the notice giving rise to the dispute was given
and continue the Executive as a participant in all compensation, benefit and
insurance plans in which he was participating when the notice giving rise to the
dispute was given, until the dispute is finally resolved. Amounts paid under
this Section 8(d) shall be in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any amounts due under this
Agreement; provided, however, that if the arbitrator determines that any notice
of dispute by the Executive was not given in good faith or that the Executive
did not pursue the resolution of such dispute with reasonable diligence, the
Executive shall repay the Company the amount of compensation paid to the
Executive pursuant to Section 8(d) from the Termination Date which would have
applied had such notice of dispute not been given, plus interest thereon at the
applicable federal rate provided for in Section 1274(d) of the Code, or any
successor provision thereof, for an obligation with a term equal to the period
from the date of payment to the date of repayment pursuant to this Section 8(d).
 
4
 

--------------------------------------------------------------------------------



     9. Severance:
 
          (a) If (i) the Company terminates the employment of the Executive
against his will and without Cause (including by giving notice of termination of
the Agreement pursuant to Section 7), or (ii) the Executive terminates his
employment for Good Reason, the Executive shall be entitled to receive salary,
Incentive Compensation and vacation accrued through the Termination Date, plus
the following:
 
               (i) a cash lump sum in an amount equal to the greater of the
Executive’s base salary for the remainder of the Initial Term or two years of
Executive’s base salary in effect on the Termination Date;
 
               (ii) a cash lump sum equal to the maximum amount of the Incentive
Compensation which Executive could earn for the fiscal year in which the
Termination Date occurs (the “Maximum Incentive Compensation”); and
 
               (iii) full vesting of all outstanding stock options and
restricted stock held by Executive.
 
The Company shall make the termination payment required hereunder within thirty
(30) days of the Termination Date; provided, however, if such thirty (30) day
period begins in one calendar year and ends in another calendar year, the
Executive will not have the right to designate the calendar year of payment.
 
In addition, the Company and the Executive agree that, upon such termination and
for a period of two (2) years following the Termination Date, (i)Executive will
make himself available for an average of 20 hours per week in order to consult
with the Company in such manner and on such matters as the Company shall
reasonably request, (ii) Executive will make himself available to serve on the
Board of Directors of the Company, and (iii) in consideration for the Executives
agreement to perform such services, the Company will (A) pay the Executive an
annual amount equal to 40% of his base salary in effect on the Termination Date,
payable in regular installments in accordance with the Company’s standard
payroll practices, and (B) include the Executive in the Company’s Family
medical, dental and vision insurance plans, or, if the Executive’s inclusion in
such plans is not permitted, provide substantially the same benefits to the
Executive at the Company’s expense.
 
Notwithstanding the foregoing, the Company shall not be required to pay any
severance pay or consulting payments for any period following the Termination
Date if the Executive violates the provisions of Section 15, Section 16 or
Section 17 of this Agreement in any material respect, and fails to cure such
violation within thirty (30) days after written notice from the Company to the
Executive detailing such violation.
 
          (b) If (i) the Executive voluntarily terminates his employment other
than for Good Reason, (ii) the Executive’s employment is terminated due to death
or Disability, or (iii) the Executive is terminated by the Company for Cause,
then the Executive shall be entitled to receive his base salary and accrued
vacation through the Termination Date only. In the event of death or Disability
the Executive shall also be entitled to receive the Pro-Rated Incentive
Compensation and full vesting of all outstanding stock options and restricted
stock held by the Executive, subject to the same terms and conditions as
provided in Section 9(a).
 
5
 

--------------------------------------------------------------------------------



          (c) In addition to the provisions of Section 9(a) and 9(b) hereof, to
the extent COBRA shall be applicable to the Company or as provided by law, the
Executive shall be entitled to continuation of group health plan benefits in
accordance with COBRA if the Executive makes the appropriate conversion and
payments. If requested to do so, the Company will transfer ownership of the life
insurance policy referred to in Section 5 to the Executive and the Executive
agrees to pay for any costs related to the transfer in excess of $1000 and to be
responsible for all future premiums.
 
          (d) The Executive acknowledges that, upon termination of his
employment, he is entitled to no other compensation, severance or other benefits
other than those specifically set forth in this Agreement or any applicable
Stock Option Agreement, or pursuant to any Applicable Benefit Plan.
 
          (e) All payments to be made to the Executive upon a termination of
employment may only be made upon a “separation from service” (within the meaning
of Section 409A) of the Executive. For purposes of Section 409A, (i) each
payment made under this Agreement shall be treated as a separate payment; (ii)
the Executive may not, directly or indirectly, designate the calendar year of
payment; and (iii) no acceleration of the time and form of payment of any
nonqualified deferred compensation to the Executive or any portion thereof,
shall be permitted.
 
          (f) Notwithstanding anything contained in this Agreement to the
contrary, if at the time of the Executive’s “separation from service” (as
defined in Section 409A of the Code) the Executive is a “specified employee”
(within the meaning of Section 409A and the Company’s specified employee
identification policy) and if any payment, reimbursement and/or in-kind benefit
that constitutes nonqualified deferred compensation (within the meaning of
Section 409A) is deemed to be triggered by the Executive’s separation from
service, then, to the extent one or more exceptions to Section 409A are
inapplicable (including, without limitation, the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) relating to separation pay due to an
involuntary separation from service and its requirement that installments must
be paid no later than the last day of the second taxable year following the
taxable year in which such an employee incurs the involuntary separation from
service), all payments, reimbursements, and in-kind benefits that constitute
nonqualified deferred compensation (within the meaning of Section 409A) to the
Executive shall not be paid or provided to the Executive during the six-month
period following the Executive’s separation from service, and (i) such postponed
payment and/or reimbursement/in-kind amounts shall be paid to the Executive in a
lump sum within thirty (30) days after the date that is six (6) months following
the Executive’s separation from service; (ii) any amounts payable to the
Executive after the expiration of such six- (6-) month period shall continue to
be paid to the Executive in accordance with the terms of this Agreement; and
(iii) to the extent that any group hospitalization plan, health care plan,
dental care plan, life or other insurance or death benefit plan, and any other
present or future similar group executive benefit plan or program or any lump
sum cash out thereof is nonqualified deferred compensation (within the meaning
of Section 409A), the Executive shall pay for such benefits from his Termination
Date until the first day of the seventh month following the month of the
Executive’s separation from service, at which time the Company shall reimburse
the Executive for such payments. If the Executive dies during such six- (6-)
month period and prior to the payment of such postponed amounts of nonqualified
deferred compensation, only the amount of nonqualified deferred compensation
equal to the number of whole months that the Executive lived shall be paid in a
lump sum to the Executive’s estate or, if applicable, to the Executive’s
designated beneficiary within thirty (30) days after the date of the Executive’s
death.
 
6
 

--------------------------------------------------------------------------------



     10. Expenses; Reimbursements and In-Kind Benefits. The Company shall pay or
reimburse the Executive for all expenses normally reimbursed by Company,
reasonably incurred by him in furtherance of his duties hereunder and authorized
and approved by the Company in compliance with such rules relating thereto as
the Company may, from time to time, adopt and as may be required in order to
permit such payments as proper deductions to Company under the Code, and the
rules and regulations adopted pursuant thereto now or hereafter in effect.
 
Notwithstanding any other provision of the applicable plans and programs, all
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) the amount of expenses eligible for
reimbursement and the provision of benefits in kind during a calendar year shall
not affect the expenses eligible for reimbursement or the provision of in-kind
benefits in any other calendar year; (ii) the reimbursement for an eligible
expense will be made on or before the last day of the calendar year following
the calendar year in which the expense is incurred; (iii) the right to
reimbursement or right to in-kind benefit is not subject to liquidation or
exchange for another benefit; and (iv) each reimbursement payment or provision
of in-kind benefit shall be one of a series of separate payments (and each shall
be construed as a separate identified payment) for purposes of Section 409A of
the Code.
 
     11. Facilities and Services. The Company shall furnish the Executive with
office space, secretarial and support staff and such other facilities and
services as shall be reasonably necessary for the performance of his duties
under this Agreement.
 
     12. Mitigation Not Required. In the event this Agreement is terminated, the
Executive shall not be required to mitigate amounts payable pursuant hereto by
seeking other employment or otherwise. The Executive’s acceptance of any such
other employment shall not diminish or impair the amounts payable to the
Executive pursuant hereto.
 
     13. Place of Performance. The Executive shall perform his duties primarily
in Tempe, Arizona or locations within a reasonable proximity thereof, except for
reasonable travel as the performance of the Executive’s duties may require.
 
     14. Insurance and Indemnity. During the Employment Period, if available at
reasonable costs, the Company shall maintain, at its expense, officers and
directors fiduciary liability insurance covering the Executive and all other
executive officers and directors in an amount of no less than $5,000,000. The
Company shall also indemnify the Executive, to the fullest extent permitted by
law, from any liability asserted against or incurred by the Executive by reason
of the fact that the Executive is or was an officer or director of the Company
or any affiliate or related party or is or was serving in any capacity at the
request of the Company for any other corporation, partnership, joint venture,
trust, employment benefit plan or other enterprise. This indemnity shall survive
termination of this Agreement.
 
7
 

--------------------------------------------------------------------------------



     15. Noncompetition.
 
          (a) The Executive agrees that, except in accordance with his duties
under this Agreement on behalf of the Company, he will not during the term of
this Agreement:
 
          Participate in, be employed in any capacity by, serve as director,
consultant, agent or representative for, or have any interest, directly or
indirectly, in any enterprise which is engaged in the business of distributing,
selling or otherwise trading in products or services which are competitive to
any products or services distributed, sold or otherwise traded in by the Company
or any of its subsidiaries during the term of the Executive’s employment with
the Company, or which are competitive to any products or services being actively
developed, with the bona fide intent to market same, by the Company or any of
its subsidiaries during the term of the Executive’s employment with the Company;
 
          In addition, the Executive agrees that for a period of two years after
the end of the term of this Agreement (unless the Company breaches this
Agreement by failing to pay to the Executive all sums due him under the terms
hereof, in which event the following provisions of this Section 15.A shall be
inapplicable), the Executive shall observe the covenants set forth in this
Section 15 and shall not own, either directly or indirectly or through or in
conjunction with one or more members of his or his spouse’s family or through
any trust or other contractual arrangement, a greater than five percent (5%)
interest in, or otherwise control either directly or indirectly, any
partnership, corporation, or other entity which distributes, sells, or otherwise
trades in products which are competitive to any products or services being
developed, distributed, sold, or otherwise traded in by the Company or any of
its subsidiaries, during the term of this Agreement, or being actively developed
by the Company or any of its subsidiaries during the term of this Agreement with
the Company with a bona fide intent to market same. Executive further agrees,
for such two-year period following termination, to refrain from directly or
indirectly soliciting Company’s vendors, customers or employees, except that the
Executive may solicit the Company’s vendors or customers in connection with a
business that does not compete with the Company or any of its subsidiaries.
 
          (b) The Executive hereby agrees that damages and any other remedy
available at law would be inadequate to redress or remedy any loss or damage
suffered by the Company upon any breach of the terms of this Section 15 by the
Executive, and the Executive therefore agrees that the Company, in addition to
recovering on any claim for damages or obtaining any other remedy available at
law, also may enforce the terms of this section 15 by injunction or specific
performance, and may obtain any other appropriate remedy available in equity.
 
8
 

--------------------------------------------------------------------------------



     16. Assignment of Patents. Executive shall disclose fully to the Company
any and all discoveries and any and all ideas, concepts or inventions relating
to the Company’s business as described in the Company’s most recent Annual
Report on Form 10-K filed with the Securities and Exchange Commission) which he
shall conceive or make during his period of employment, or during the period of
six months after his employment shall terminate, which are in whole or in part
the result of his work with the Company. Such disclosure is to be made promptly
after each such discovery or conception, and each such discovery, idea, concept
or invention will become and remain the property of the Company, whether or not
patent applications are filed thereon. Upon request and at the expense of the
Company, the Executive shall make application through the patent solicitors of
the Company for letters patent of the United States and any and all other
countries at the discretion of the Company on such discoveries, ideas and
inventions, and to assign all such applications to the Company, or at its order,
forthwith, without additional payment by the Company during his period of
employment and for reasonable compensation for time actually spent by the
Executive at such work at the request of the Company after the termination of
the employment. Executive shall give the Company, its attorneys and solicitors,
all reasonable assistance in preparing and prosecuting such applications and, on
request of the Company, execute all papers and do all things that may be
reasonably necessary to protect the right of the Company and vest in it or its
assigns the discoveries, ideas or inventions, applications and letters patent
herein contemplated. Said cooperation shall also include all actions reasonably
necessary to aid the Company in the defense of its rights in the event of
litigation.
 
     17. Trade Secrets.
 
          (a) In the course of the term of this Agreement, it is anticipated
that the Executive shall have access to secret or confidential technical and
commercial information, records, data, specifications, systems, methods, plans,
policies, inventions, material and other knowledge (“Confidential Material”)
owned by the Company and its subsidiaries. The Executive recognizes and
acknowledges that included within the Confidential Material are the Company’s
confidential commercial information, technology, methods of manufacture,
designs, and any computer programs, source codes, object codes, executable codes
and related materials, all as they may exist from time to time, and that they
are valuable special and unique aspects of the Company’s business. All such
Confidential material shall be and remain the property of the Company. Except as
required by his duties to the Company, the Executive shall not, directly or
indirectly, either during the term of his employment or at any time thereafter,
disclose or disseminate to anyone or make use of, for any purpose whatsoever,
any Confidential Material. Upon termination of his employment, the Executive
shall promptly deliver to the Company all Confidential Material (including all
copies thereof, whether prepared by the Executive or others) which are in the
possession or under the control of the Executive. The Executive shall not be
deemed to have breached this Section 17 if the Executive shall be specifically
compelled by lawful order of any judicial, legislative, or administrative
authority or body to disclose any Confidential Material or else face civil or
criminal penalty or sanction.
 
          (b) The Executive hereby agrees that damages and any other remedy
available at law would be inadequate to redress or remedy any loss or damage
suffered by the Company upon any breach of the terms of this Section 17 by the
Executive, and the Executive therefore agrees that the Company, in addition to
recovering on any claim for damages or obtaining any other remedy available at
law, also may enforce the terms of this Section 17 by injunction or specific
performance, and may obtain any other appropriate remedy available in equity.
 
9
 

--------------------------------------------------------------------------------



     18. Provisions After Change of Control.
 
          (a) In the event Executive’s employment with the Company is terminated
(other than as a consequence of death or Disability) either (x) by the Company
for any reason other than for Cause during a Pending Change of Control (as
hereinafter defined) or within one year following the occurrence of a Change of
Control, or (y) by Executive for Good Reason within one year following the
occurrence of a Change of Control, then Executive shall be entitled to receive
from the Company, in lieu of the severance payment otherwise payable pursuant to
Section 9(a), the following:
 
               (i) a cash lump sum equal to three years of Executive’s base
salary in effect on the Termination Date;
 
               (ii) the Maximum Incentive Compensation; and
 
               (iii) full vesting of all outstanding stock options and
restricted stock held by Executive.
 
The Company shall make the termination payments required hereunder within thirty
(30) days of the Termination Date; provided, however, if such thirty (30) day
period begins in one calendar year and ends in another calendar year, Executive
will not have the right to designate the calendar year of payment.
 
          (b) For purposes of this Agreement, the term “Change of Control” shall
mean:
 
               (i) The acquisition, other than from the Company, by any
individual, entity or group (within the meaning of Rule 13d-3 promulgated under
the Exchange Act or any successor provision) (any of the foregoing described in
this Section 18 (b)(i) hereafter a “Person”) of 20% or more of either (a) the
then outstanding shares of Capital Stock of the Company (the “Outstanding
Capital Stock”) or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”), provided, however, that any acquisition by
(x) the Company or any of its subsidiaries, or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or (y) any Person that is eligible, pursuant to Rule 13d-1 (b) under the
Exchange Act, to file a statement on Schedule 13G with respect to its beneficial
ownership of Voting Securities, whether or not such Person shall have filed a
statement on Schedule 13G, unless such Person shall have filed a statement on
Schedule 13D with respect to beneficial ownership of 35% or more of the Voting
Securities or (z) any corporation with respect to which, following such
acquisition, more than 60% respectively, the then outstanding shares of common
stock of such corporation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Capital Stock and Voting Securities
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the Outstanding
Capital Stock and Voting Securities, as the case may be, shall not constitute a
Change of Control; or
 
               (ii) Individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of Regulation
14A, or any successor section, promulgated under the Exchange Act); or
 
10
 

--------------------------------------------------------------------------------



               (iii) Approval by the shareholders of the Company of a
reorganization, merger or consolidation (a “Business Combination”), in each
case, with respect to which all or substantially all holders of the Outstanding
Capital Stock and Voting Securities immediately prior to such Business
Combination do not, following such Business Combination, beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from the Business Combination; or
 
               (iv) (a) a complete liquidation or dissolution of the Company or
(b) a sale or other disposition of all or substantially all of the assets of the
Company other than to a corporation with respect to which, following such sale
or disposition, more than 60% of respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock and Voting Securities immediately prior to such sale
or disposition in substantially the same proportion as their ownership of the
Outstanding Capital Stock and Voting Securities, as the case may be, immediately
prior to such sale or disposition.
 
               (v) The first purchase under a tender offer or exchange offer for
20% or more of the outstanding shares of stock (or securities convertible into
stock) of the Company, other than an offer by the Company or any of its
subsidiaries or any employee benefit plan sponsored by the Company or any of its
subsidiaries.
 
          (c) For purposes of this Agreement, the term “Pending Change of
Control” shall mean the occurrence of one of the following events as the result
of which a Change in Control pursuant thereto is reasonably expected within
ninety (90) days after the date of determination as to whether there is a
Pending Change in Control: (i) the Company executes a letter of intent, term
sheet or similar instrument with respect to a transaction or series of
transactions, the consummation of which would result in a Change of Control;
(ii) the Board approves a transaction or series of transactions, the
consummation of which would result in a Change of Control; (iii) a Person makes
a public announcement of a tender offer for the Common Stock of the Company, the
consummation of which would result in a Change of Control; or (iv) a Person
makes a public announcement of, or makes a public filing with respect to, the
intention of that Person to seek to change the membership of the Board of
Directors of the Company in a manner that would result in a Change of Control. A
Pending Change of Control shall cease to exist upon a Change of Control.
 
     19. Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail, return receipt requested to his residence in the case of the
Executive, or to its principal office in the case of the Company, or to such
other addresses as they may respectively designate in writing.
 
11
 

--------------------------------------------------------------------------------



     20. Entire Agreement; Waiver. This Agreement contains the entire
understanding of the parties and may not be changed orally but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought. Waiver of or failure to
exercise any rights provided by this Agreement in any respect shall not be
deemed a waiver of any further or future rights.
 
     21. Binding Effect; Assignment. The rights and obligations of this
Agreement shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business or properties. The Executive’s rights hereunder
are personal to and shall not be transferable nor assignable by the Executive.
 
     22. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
     23. Governing Law; Arbitration. This Agreement shall be construed in
accordance with and governed for all purposes by the laws and public policy of
the State of Arizona applicable to contracts executed and to be wholly performed
within such state. Any dispute or controversy arising out of or relating to this
Agreement shall be settled by arbitration in accordance with the rules of the
American Arbitration Association and judgment upon the award may be entered in
any court having jurisdiction thereover. The arbitration shall be held in
Maricopa County or in such other place as the parties hereto may agree.
 
     24. Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary or proper to carry out the provisions or intent of this Agreement.
 
     25. Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.
 
     26. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
 
12
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, AMTECH SYSTEMS, INC. has caused by instrument to be
signed by a duly authorized officer and the Executive has hereunto set his hand
the day and year first above written.
 

AMTECH SYSTEMS, INC.           By        Bradley C. Anderson Jong S. Whang,
Executive Vice President and Chief Financial Officer


13
 

--------------------------------------------------------------------------------